Citation Nr: 0100342	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  94-00 131 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
on either a direct basis or as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to November 
1962.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, for additional development.  Following 
the veteran's move to Florida, his claims file was 
transferred to the RO in St. Petersburg, Florida, which, 
following the requested development, continued the denial of 
the claimed benefit.  The matter is now before the Board for 
further appellate consideration.  


REMAND

The veteran essentially contends that he acquired a back 
disability either as a long-term consequence of trauma 
sustained in a motor vehicle accident in service or as the 
proximate result of service-connected disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West Supp. 2000).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The record shows that the veteran was hospitalized from 
January to October 1962 for injuries sustained when he was 
hit from the rear by a motor vehicle while walking on post.  
While his service medical records are negative for complaints 
or findings of back pathology, they demonstrate that he 
sustained a compound, comminuted fracture of the lower middle 
one-third of his right tibia and fibula, without nerve or 
artery involvement.  He underwent closed reduction of the 
fracture of the right tibia without traction.  In May 1963, 
he was service connected for residuals of a fracture of the 
right tibia and fibula, with atrophy of the right calf.  In 
June 1973, the Board granted service connection for 
postoperative residuals of recurrent dislocation of the right 
shoulder, finding that the disability could not reasonably be 
disassociated from a right shoulder injury also sustained as 
a result of the 1962 motor vehicle accident.  

Although VA examinations in March 1963 and April 1968 were 
negative for complaints or findings of back disability, 
private medical evidence of record indicates that the veteran 
was treated for low back complaints as early as August 1964 
(for a complaint of upper back pain) and January 1969 (for a 
complaint of low back pain).  Other private medical reports 
indicate that the veteran had referred pain to his back on 
straight leg raising when seen in June 1978.  X-rays of the 
lumbosacral spine at that time were normal.  The diagnostic 
impression was lumbosacral sprain.  Private medical reports 
dated in April 1980 show that the veteran was being followed 
for disabilities that included lumbosacral sprain.  It was 
reported that his low back pain persisted and was, at times, 
very severe and disabling.  He apparently was receiving 
intra-articular injections, anti-inflammatory medication, and 
muscle relaxants.  

A VA orthopedic examination in April 1980 resulted in 
diagnoses that included a "short hamstring" on the right 
secondary to fracture of the right tibia and fibula.  

In November 1985, private X-rays visualized levoscoliotic 
tilt of the lumbosacral spine was seen; mild 
spondyloarthritic changes of the L4 vertebra and mild 
osteoarthritic changes of the sacroiliac joints were also 
seen.  Private treatment reports indicate that the veteran 
was treated for back complaints from October 1986 to 
September 1990.  Private X-rays in July 1987 also showed 
levoscoliotic tilt of the lumbosacral spine with the apex at 
the L3 level.  Spina bifida occulta of the S1 vertebra was 
also seen, although the vertebral heights and intervertebral 
spaces were felt to be well preserved.  

The veteran complained of low back pain that recurred a lot 
when he was seen at a VA outpatient clinic in June 1992.  X-
rays of the lumbosacral spine showed spondylosis deformans.  
VA X-rays in August 1994 showed mild degenerative lumbar 
spondylosis as well as straightening of the lumbar curvature, 
suggestive of regional muscle spasm.  A VA physical medicine 
& rehabilitation (PM&R) consultation in June 1994 resulted in 
an assessment of chronic low back pain without evidence of 
radiculopathy; however, there was evidence of sacroiliitis.  
A VA rheumatology evaluation in November 1994 culminated in 
an assessment of chronic low back pain with evidence of 
degenerative joint disease.  A VA orthopedic examination in 
June 1995 noted that there was a very prominent callus at the 
site of the fracture of the right distal tibia.  Although 
there muscle atrophy of right thigh, muscle strength of the 
right quadriceps was normal.  

The record shows that the veteran filed a claim for service 
connection for back disability secondary to his service-
connected right lower leg disability at least as early as May 
1994.  However, this issue was not addressed in the July 1996 
remand, which requested that a medical opinion be obtained 
concerning whether the motor vehicle accident in service, or 
the service-connected right shoulder disability, was the 
cause of the veteran's later manifested low back pathology.  

The VA orthopedic examiner in June 1998 interpreted X-rays of 
the lumbosacral spine as showing narrowing with anterior 
osteophyte formation at L1-2.  There was also diffuse 
osteopenia and what seemed to be congenitally shortened 
pedicles.  Magnetic resonance imaging performed by VA in 
March 1998 was interpreted as not revealing evidence of any 
neurocompressive pathology.  The examiner was of the opinion 
that there were minimal, if any, objective findings 
consistent with radiculopathy and was therefore 
"particularly concerned with secondary gain and symptom 
magnification" by the veteran.  The veteran had symptoms 
consistent with neurogenic claudication, but the examiner 
felt that this would not be related to the motor vehicle 
accident in service.  The examiner added that a "car 
accident, trauma to the lumbar spine, can accelerate or 
aggravate a preexisting condition; however, there does not 
appear to be evidence of this based on information available 
at this time."  A VA orthopedic examination in November 1999 
culminated in impressions that included degenerative disc 
disease secondary to osteoarthritis of the lumbar spine.  The 
examiner stated that he concurred with the subjective and 
objective findings of the orthopedic examiner in June 1998.  

On VA orthopedic examination in March 2000, the examiner 
stated that the veteran had degenerative disc disease that 
was evident on X-rays.  The examiner said that an acute 
injury such as the motor vehicle accident in service could 
accelerate degenerative changes in the spine leading to signs 
and symptoms such as those exhibited by the veteran.  
However, the examiner said that there was no objective 
evidence of spinal stenosis, although the veteran had some 
signs and symptoms of this condition.  The examiner the 
examination findings of limitation of motion of the lumbar 
spine were hard to verify objectively.  Magnetic resonance 
imaging was recommended to rule out spinal stenosis of the 
lumbar spine, but the veteran was hospitalized and was unable 
to keep his appointment for the scan.  

The Board observes that the issue of entitlement to service 
connection for back disability due to the service-connected 
right leg disability has not been adequately addressed.  
There is medical evidence, including X-ray evidence, of 
significant low back disability, but a medical opinion has 
not been obtained addressing a possible etiologic 
relationship between the low back pathology on the one hand 
and the service-connected right lower leg disability on the 
other.  To the extent that this issue has been addressed at 
all, secondary service connection on the basis of aggravation 
has not been adjudicated pursuant to Allen v. Brown, cited to 
above.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  Among other things, this law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In view of the foregoing, the Board finds that further 
development is required.  Accordingly, this case is hereby 
REMANDED to the RO for the following action:  

1.  The RO undertake all necessary 
development to should obtain and 
associate with the record all outstanding 
pertinent medical records from the VA 
Medical Center in Tampa, Florida, as well 
as from any additional as well as from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and extent of any current low 
back disability.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physician in 
connection with the examination.  All 
indicated tests and studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  

Following review of the claims file and 
examination of the veteran, the physician 
should provide an opinion as to whether 
it is at least as likely as not that any 
current back disability is related to the 
veteran's active military service; and, 
if not, whether it is at least as likely 
as not that the service-connected right 
shoulder disability or right lower leg 
disability caused or chronically worsened 
any current back disability.  If 
aggravation of the veteran's low back 
disability by a service-connected 
disability is found, the examiner should 
attempt to quantify the degree or extent 
of additional disability resulting from 
the aggravation.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
elicits competent, probative evidence of 
a nexus between any low back disability 
and either active military service or a 
service-connected disability, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim for service connection for back 
disability, both on a direct and a 
secondary basis, in light of all 
pertinent evidence and legal authority, 
to include 38 C.F.R. § 3.310 and the 
Allen decision, cited to above.  The RO 
must provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be afforded the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


